Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 6, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0364198) in view of Marks et al. (US 10,463,962).

Regarding claim 1, 6, 11 and 15, Song discloses a portable apparatus comprising:
a display (Fig 1A a first head mounted display device, see also Fig 2, Fig 3, Fig 4 and );
a wireless communicator configured to perform a wireless communication with a display apparatus (See Fig 1A [0068] [0100-0101] communicating data associated with playback wirelessly); and
a processor configured to:
display on the display an image of an area of a 360 degree image, the area moving according to a change of a user view point (See [0042-0043] Fig 7, and [0139-0147]), and
transmit and receiving by an external device information on the user view point and a timing to display the image of the area to the display apparatus, the display apparatus including a wireless communicator and display, in order to allow the display apparatus to display an image to be synchronized with the image of the area (See Fig 1A, Fig 6, Fig 7, Fig 11 and [0048] sending location in a virtual space and relative timing associated with the playback of image data. See [0093] streaming the image data to an external device to be synchronized with the HMD electronic device of the user).
Song does not disclose the 360 degree image is received from the server

A portable client and a second screen device having a wireless communicator configured to perform a wireless communication with a server (See Fig 1, Fig 7 and Col 25 line 1-30 network includes wireless networks for communication with game server/ gaming cloud; see Col 25 line 35-55 each clients receiving a video stream from video server system.); and
a processor configured to:
display on the display an image of an area of a 360 degree image which is received from a server, the area moving according to a change of a user view point (See Fig 2A, Fig 2B, Fig 3, 8 and Col 10 line 50- Col 11 line 10, Col 11 line 60-Col 12 line, Col 13 line 20-40, ).
Client devices requesting content from video server (See Col 24 line 35-Col 25 line 5)
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Song with the known methods of Marks predictably resulting in a portable device receiving a 360 degree image from a server via a wireless communicator and display on the display an image of an area of a 360 degree image which is received from a server, the area moving according to a change of a user view point by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of increasing interactivity between users in an interactive environment with content received via a network as suggested by Marks.

	

2-5, 7-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0364198) in view of Marks et al. (US 10,463,962) and further in view of Sato et al. (US 2015/0012952).

Regarding claim 2, 7, and 12, Song and Marks further disclose the portable apparatus according to claim 1, but does not explicitly disclose wherein the processor is further configured to transmit to the display apparatus information, which is needed to receive the 360 degree image, in order to allow the display apparatus to receive the 360 degree image from the server based on the transmitted information.
Sato discloses that it was known for a first client device to communicate information to a second external client device to allow the device to receive content from a server (See Fig 2 and [0048-0051] TV communicating URL for mobile TV document to portable device).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Song further with the known methods of Sato predictably resulting in the processor to transmitting to the display apparatus information, which is needed to receive the 360 degree image, in order to allow the display apparatus to receive the 360 degree image from the server based on the transmitted information by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of facilitating acquisition of content on a second external device without requiring a user to enter an address.

	


Regarding claim 4, 9 and 14, Song Marks and Sato further disclose the portable apparatus according to claim 2, further comprising a user input part configured to receive a user input, wherein the processor is further configured to transmit to the display apparatus the information, which is needed to receive the 360 degree image, in response to the received user input (See Song [0061-0062] [0072] [0097] [0142] for user input and further see analysis with respect to claim 2 where a URL is transmitted from a first client device to a second external client device).

Regarding claim 5, 10, Song Marks and Sato further disclose the portable apparatus according to claim 2, wherein the processor is further configured to execute a first application to display the 360 degree image and transmit a signal to execute a second application of the display apparatus to the display apparatus (See Song [0067] operating system or embedded software for the client devices.  See [0084-0086] [0088] [0091] operating a control module and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425